Exhibit 10.4

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) is entered into as
of September 19, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
October 1, 2013 (as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of April 23, 2014 and that certain Second
Amendment to Credit Agreement dated as of June 17, 2014, collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 1.1(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
October 1, 2016, not to exceed at any time the aggregate principal amount of
Fifteen Million Dollars ($15,000,000) (“Line of Credit”), the proceeds of which
shall be used for general corporate purposes, including working capital.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of the Closing Date (“Revolving Line of
Credit Note”), all terms of which are incorporated herein by this reference.”

2. Section 1.1(b)(iv) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(iv) any account which represents an obligation of an account debtor located in
a foreign country, except for Eligible Foreign Accounts or as approved by Bank
in writing. As used herein, “Eligible Foreign Accounts” means those accounts for
which the account debtor does not have its principal place of business in the
United States but only to the extent such accounts from said account debtors do
not exceed twenty-five percent (25%) of Borrower’s total eligible accounts
receivable;”

3. Section 4.3(b) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(b) not later than thirty (30) days after and as of the end of each of
Borrower’s fiscal quarters, a financial statement of Borrower, prepared by
Borrower, to include a balance sheet and income statement, which details
depreciation and any other applicable non-cash items;”

4. Section 4.3(c) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(c) not later than thirty (30) days after and as of the end of each of
Borrower’s fiscal quarters, Borrower’s cash flow statement;”



--------------------------------------------------------------------------------

5. Section 4.3(d) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(d) not later than thirty (30) days after and as of the end of each of
Borrower’s fiscal quarters, a borrowing base certificate executed by the
President, Chief Financial Officer or Controller of Borrower, an aged listing of
accounts receivable and accounts payable, a reconciliation of accounts
receivable and accounts payable, and a deferred revenue schedule, and
immediately upon each request from Bank, a list of the names and addresses of
all Borrower’s account debtors; provided that, if any amount is outstanding
under the Line of Credit then Borrower shall provide the documents required by
this Section 4.3(d) to Bank not later than thirty (30) days after and as of the
end of each month;”

6. Section 4.3(e) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(e) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a Compliance Certificate executed by the President,
Chief Financial Officer or Controller of Borrower, including a certification
that said financial statements are accurate and that there exists no Event of
Default nor any condition, act or event which with the giving of notice or the
passage of time or both would constitute an Event of Default;”

7. Section 4.9 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):

(a) Minimum Modified Quick Ratio. A Modified Quick Ratio of not less than 1.25
to 1.00 at any time, measured quarterly, with “Modified Quick Ratio” defined as
(i) the aggregate of cash and Borrower’s net accounts receivable (or the
accounts receivable that are reported on the balance sheet), divided by
(ii) (X) Current Liabilities plus the Line of Credit minus (Y) Deferred Revenue,
with “Current Liabilities” defined as all obligations and liabilities of
Borrower to Bank, plus, without duplication, the aggregate amount of Borrower’s
obligations that should, under GAAP, be classified as current liabilities on
Borrower’s consolidated balance sheet, including all Indebtedness (defined in
Section 5.4), but excluding all other subordinated debt, that mature within one
(1) year, and with “Deferred Revenue” defined as all amounts received or
invoiced in advance of performance under contracts and not yet recognized as
revenue.

(b) Minimum Tangible Net Worth. Tangible Net Worth not less than One Hundred
Thirty-Five Million Dollars ($135,000,000), measured quarterly, with “Tangible
Net Worth” defined as the aggregate of total stockholders’ equity plus
subordinated debt less any intangible assets and less any loans or advances to,
or investments in, any related entities or individuals.”

8. Section 4.10 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or any
material change in the organizational structure of Borrower; (c) the occurrence
and nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property in excess of an aggregate of Fifty Thousand Dollars ($50,000).”



--------------------------------------------------------------------------------

9. Section 5.2 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 5.2. INTENTIONALLY OMITTED.”

10. Section 5.3 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 5.3. INTENTIONALLY OMITTED.”

11. The Compliance Certificate incorporated as part of the Loan Documents hereby
is replaced with the Compliance Certificate attached hereto.

12. The Borrowing Base Certificate incorporated as part of the Loan Documents
hereby is replaced with the Borrowing Base Certificate attached hereto.

13. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

14. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

15. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

16. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a) this Amendment, duly executed by Borrower;

(b) an Amended and Restated Revolving Line of Credit Note dated as of even date
herewith; and

(c) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from Borrower’s account at Bank.

17. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NIMBLE STORAGE, INC. By:  

/s/ Anup Singh

Title:  

CFO

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Megan Schoettmer

Title:  

VP

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION

  121 South Market Street, 3rd Floor

  San Jose, CA 95113

I am an officer of NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).
Under the terms of that certain Credit Agreement by and between Borrower and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) dated as of October 1, 2013 (as
amended, restated, modified or supplemented from time to time, the “Agreement”),
I hereby certify that:

1. The attached financial statements of Borrower dated as of             (the
“Statement Date”) are true and correct and have been accurately prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) (provided that monthly financial statements shall be prepared in
accordance with GAAP other than with respect to exclusions of stock based
compensation and other non-cash items), and used consistently with prior
practices.

2. Unless expressly stated otherwise in a written statement attached to this
Certificate, all representations and warranties contained in the Agreement
remain true and correct, and as of the date hereof there exists no default or
defined event of default under the Agreement or any promissory note or other
contract, instrument or document executed in connection therewith, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute such a default or defined event of default.

3. The calculations regarding each financial covenant below (with capitalized
terms not otherwise defined having the meanings given to them in the Agreement),
as of the Statement Date, and regardless of whether Borrower must be in
compliance with each covenant as of the Statement Date, are as follows:

BORROWER FINANCIAL COVENANTS:

 

SECTION

  

COVENANT

  

ACTUAL

  

REQUIRED

4.9(a)    Modified Quick Ratio             to 1.0    Greater than 1.25 to 1.0
4.9(b)    Tangible Net Worth    $                Greater than $135,000,000

[Signature Page Follows]



--------------------------------------------------------------------------------

 

NIMBLE STORAGE, INC. By:  

 

Date:  

 

Title:  

 



--------------------------------------------------------------------------------

BBC Exhibit Accounts Receivable Financing    LOGO [g807122g77i14.jpg]  

 

 

 

Collateral Summary and Reconciliation Covering Collateral Activity for Period

 

      From:     

 

        To:      

 

     

The following is submitted as a reconciliation of the current aging to that of
the previous month.

 

                    TOTAL   1.    PREVIOUS ACCOUNTS RECEIVABLE AGING BALANCE:   
   $ —      2.       ADD: GROSS INVOICES       $ —            DEDUCT: CREDIT
MEMOS       $ —      3.       DEDUCT: CASH RECEIPTS       $ —            DEDUCT:
DISCOUNTS       $ —      4.    JOURNAL ENTRIES:             DEBITS (REFUNDS &
OTHER ADJUSTMENTS; DESCRIBE)    $ —            CREDITS (WRITE OFFS, ETC )    $
—            OTHER CREDIT ADJUSTMENTS (DESCRIBE)    $ —      5.    CONTROL
BALANCE (SUM OF LINES 1 THROUGH 4)    $ —                 

 

 

  6a.    GENERAL LEDGER BALANCE    $ —      6b.    CURRENT ACCOUNTS RECEIVABLE
AGING:    $ —      7.    LESS: INELIGIBLE RESERVE PER EXHIBIT 1       $ —     
8.    NET ELIGIBLE ACCOUNTS RECEIVABLE (Line 5 minus Line 7)    $ —      9.   
MAXIMUM ADVANCE ON ACCOUNTS RECEIVABLE 80% OF LINE 8    $ —      10    MAXIMUM
BORROWING BASE (LINE 9 OR CREDIT LINE LIMIT, WHICHEVER IS LOWER)    $ —        
   CREDIT LINE LIMIT:    $15,000,000          LESS: STANDBY LC SUBLIMIT:   
     $887,099          ADJUSTED CREDIT LINE LIMIT:    $14,112,901    11    LESS:
OUTSTANDING LOAN BALANCE AS OF END OF MONTH    $ —      12   
AVAILIABILITY(OVERADVANCE) LINE 10 MINUS LINE 11    $ —     

The above accounts are assigned to Wells Fargo Bank N.A. and security interest
granted in accordance with terms and conditions of the existing continuing
security agreement between the undersigned and Wells Fargo Bank N.A. to which
reference is made. We hereby certify that the forgoing is true and correct in
all particulars and the accounts describe above as collateral for loans
represent accounts which conform to all representations and warranties set forth
in said agreement.

 

Company Name NIMBLE STORAGE, INC.          Wells Fargo Bank N.A
Company Address 2740 Zanker Road, San Jose, CA 95134    Received By   

 

By: Authorized Signature                              
                                      
              Title                             
Date                                        Date   

 

   Office   

 

  

 

LOGO [g807122g25o24.jpg]

 

1



--------------------------------------------------------------------------------

BBC Exhibit Accounts Receivable Financing    LOGO [g807122g77i14.jpg]  

 

 

 

Exhibit 1 to Borrowing Base Certificate Dated:

      

Ineligible Accounts Receivable:

  

Past Due From Invoice Date Over 90 Days

   $             —     

Credits Over 90 Days

   $ —     

Government

   $ —     

Eligible Foreign Accounts up to 25% of total eligible A/R

   $ —     

Affiliate

   $ —     

Other (Identify)

   $ —    

20% Cross Aged Accounts

   $ —     

Concentrations Over 25% (50% with respect to Avnet, Inc.)

   $ —     

Contra

   $ —        

 

 

 

TOTAL INELIGIBLE (Transfer to Line 7 of Certificate)

   $ —     

 

LOGO [g807122g25o24.jpg]

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

$15,000,000.00   

San Jose, California

October 1, 2013

FOR VALUE RECEIVED, the undersigned NIMBLE STORAGE, INC. (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at 121 South Market Street, 3rd Floor, San Jose, California, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of
Fifteen Million Dollars ($15,000,000.00), or so much thereof as may be advanced
and be outstanding, with interest thereon, to be computed on each advance from
the date of its disbursement as set forth herein.

This Amended and Restated Revolving Line of Credit Note (the “Note”) completely
amends and restates that certain Revolving Line of Credit Note dated as of
October 1, 2013.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a three hundred sixty (360) day year, actual days
elapsed) at a rate per annum equal to the Prime Rate. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank.

(b) Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing November 1, 2013.

(c) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a three hundred sixty (360) day year, actual days elapsed) equal to
five percent (5%) above the rate of interest from time to time applicable to
this Note.

 

1



--------------------------------------------------------------------------------

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note,
the Credit Agreement and any document executed in connection with or governing
this Note; provided however, that the total outstanding borrowings under this
Note shall not at any time exceed the principal amount stated above. The unpaid
principal balance of this obligation at any time shall be the total amounts
advanced hereunder by the holder hereof less the amount of principal payments
made hereon by or for Borrower, which balance may be endorsed hereon from time
to time by the holder. The outstanding principal balance of this Note shall be
due and payable in full on October 1, 2016.

(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) the Chief Executive Officer or Chief Financial Officer of Borrower, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an advance is or has been authorized by Borrower.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of the date hereof,
as amended, restated, modified or supplemented from time to time (the “Credit
Agreement”). Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

2



--------------------------------------------------------------------------------

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note effective as of the
date first written above.

 

NIMBLE STORAGE, INC. By:  

/s/ Anup Singh

Name:  

Anup Singh

Title:  

CFO

[Signature Page to Amended and Restated Revolving Line of Credit Note]

 

4